internal_revenue_service index no number release date cc ebeo plr-106596-99 date s s n township plan dear this letter is in response to your ruling_request dated date concerning the federal_income_tax treatment of payments received under the provisions of a disability retirement pension according to your submission you were injured in the line of duty as a police officer of the township and subsequently diagnosed with injury to your spinal cord right arm and hand you were tested and examined by physicians who recommended that you not return to active_duty the board_of supervisors of the township reviewed the medical documentation and retired you from active_duty under the plan sec_706 of the plan provides that in the event that any member of the township police department is permanently disabled from performing police work for the township as a result of a service-connected disability then the member shall be entitled to a disability pension at any age at seventy-five percent of average monthly salary offset by any payment for such disability under workers’ compensation the pension continues to be paid until a determination is made that the member is no longer disabled or until the member’s death whichever occurs first sec_706 of the plan also provides that any member of the township police department who suffers a service connected disability so as to render the member permanently disabled from performing police work for the township may upon application or on the application of one acting in the member’s behalf or upon application of the chief of police be retired on disability pension if the physician s designated by the board_of supervisors after a medical and or psychiatric examination certify to the board_of supervisors that the member is physically or mentally disabled from performing police work for the township and that the member should be retired sec_61 of the internal_revenue_code the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides with certain exceptions not relevant in the instant case that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred during employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness the fact that the amount received as a disability retirement pension is computed with regard to the employee’s salary prior to retirement does not disqualify the pension from being in the nature of workmen’s compensation see revrul_85_104 1985_2_cb_53 revrul_75_500 1975_2_cb_44 and revrul_68_10 1968_1_cb_50 rather the critical determination is whether payments are made because of injuries sustained in the line of duty sec_706 and of the plan are statutes in the nature of workmen’s compensation acts members retired under those sections are retired for disability notwithstanding age or length of service and only if their incapacities are the result of work-related injuries or diseases benefits received under sec_706 and of the plan are excludable from gross_income under sec_104 of the code accordingly based on the information submitted representations made and authorities cited above we conclude that amounts you receive under sec_706 and of the plan are excludable from your gross_income under sec_104 of the code except as specifically ruled above no opinion is expressed as to the federal_income_tax consequences of the transaction described under any other section of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purpose
